Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2021

                                    No. 04-20-00528-CV

                             Alberto MUNIZ and Bridget Muniz,
                                       Appellants

                                              v.

                              Mike DUGI and Mary Ann Dugi,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVDO-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

        On August 22, 2021, appellees filed an amended response to our show cause order and an
unopposed motion for extension of time to file appellees’ brief. On August 23, 2021, appellees
filed their brief. We GRANT appellees’ motion to extend the time to file appellees’ brief, and
we deem appellees’ brief timely filed.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court